On Rehearing
SIMPSON, Justice.
On application for rehearing appellant contends that the original opinion in this *565case is wrong in that the rule stated there is inapplicable in cases where the husband has abandoned the wife and the home, relying on Winkles v. Powell, 173 Ala. 46, 55 So. 536, and Lewis v. Lewis, 201 Ala. 112, 77 So. 406. The evidence adduced below will not sustain the appellant’s contention. In fact, it refutes the assertion that the house now occupied by the appellant was ever the residence of J. H. Clark. There was evidence from a great many witnesses to the effect that from 1931 until 1954 J. H. Clark lived with his brother-in-law, that he kept his personal belongings in his brother-in-law’s home and that he stayed out late at night but was always there for breakfast. His sister did his laundry. After his brother-in-law moved away, J. H. Clark continued to live in the house and ate breakfast with his brother who lived next door. This property was in Coffee County. Title to the property there where J. H. Clark’s brother-in-law lived was in J. H. Clark’s name. Records indicated that Clark claimed a homestead exemption in Coffee County. Friends of J. H. Clark, who testified that they had known him all of his life, stated that he “went with” Tishie Clark up until about a year before he died, when he got married. During the years that he went with Mrs. Clark, witnesses testified that he was at her residence two or three times a week, maybe more, but “I wouldn’t say he stayed all night”. J. H. Clark’s brother-in-law testified that at one time Clark had stated that he would have married Tishie but for his (J. H. Clark’s) folks.
Under these circumstances we cannot conclude that J. H. Clark abandoned his “wife” and home, the situation presented in the cases relied upon by appellant.
Opinion extended and application for rehearing overruled.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and McCALL, JJ., concur.